DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations described in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9, 10, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “one to five”, and the claim also recites “one to three” and “two or three” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claims 7, 8, 9, 10, the use of the words or phrases “in particular”, “particularly” and “preferably” render the claims indefinite because the claims do not clearly set forth the metes and bounds of the patent protection desired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grupp et al. (US 2013/0202148) in view of Wirth et al. (US 9,617,881).
With respect to claim 1, Grupp et al. teach a sound generating assembly for an exhaust system of an internal combustion engine of a motor vehicle comprising a sound generator (Fig.1, Item 6) arranged within a sound generator housing (Fig.1, Item 2); an outer contour of the sound generator housing having a connecting surface (Fig.2, Items 33 and 34) configured to be attached to an exhaust system (Fig.2, Item 14); and wherein the connecting surface is set off from a remaining surface of the outer contour, 
On the other hand, Wirth et al. teach a sound generating assembly for an exhaust system of an internal combustion engine of a motor vehicle comprising a sound generator (Fig.1, Item 2) arranged within a sound generator housing (Fig.1, Item 4); an outer contour of the sound generator housing having a connecting surface (Fig.1, Items 24) configured to be attached to a motor vehicle structure (Fig.1, Item 3); and wherein the connecting surface is separate from a sound outlet opening (Figs.1 and 2, Item 5) of the sound generator.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to attach the Grupp et al. sound generating assembly to the motor vehicle structure as disclosed by Wirth et al. because it would provide a more stable attachment point, and would eliminate any weight load of the sound generator over the exhaust system, in this manner prolonging the work life of the system.
With respect to claim 2, Grupp et al. teach wherein the sound generator housing is multi-part and the connecting surface is formed on a sound generator housing part on a sound outlet side (Fig.2).  
With respect to claim 3, Grupp et al. teach wherein the connecting surface comprises a joining zone (Fig.2, where Item 34 is attached to).  
With respect to claim 4, Grupp et al. teach wherein the connecting surface is substantially flat (Fig.2).  
In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Grupp et al.
 With respect to claim 6, Grupp et al. and Wirth et al. teach wherein the connecting surface at least partly surrounds a sound generator housing axis that is substantially vertical when the sound generating assembly is in an installed position, see cited figures above.  
With respect to claim 7, Grupp et al. and Wirth et al. teach the use of brackets (Items 33 and 24, respectively) are joined to the sound generator housing via the connecting surface, in particular via the joining zone, and wherein bracket ends each facing away from the sound generator housing are adapted to be connected to the motor vehicle structure.  
With respect to claims 8, 9 and 13, The Examiner considers that it would have been an obvious matter of design choice to provide a width of the joining zone allows a tolerance compensation, more particularly the width is larger than a dimension, extending in the same direction as the width, of a contact contour of a bracket end on 
With respect to claim 10, Grupp et al. teach wherein as viewed in a sound radiation direction of the sound generator, the connecting surface (Fig.2, Item 34) is arranged at a lateral distance from temperature-sensitive components of the sound generator, in particular from a bead or diaphragm thereof (Fig.1, Item 9).  
With respect to claim 11, Grupp et al. teach wherein the sound generator housing is multi-part, and the mounting of the sound generator and the forming of the connecting surface are effected on different housing parts (Figs.1 and 2).  
With respect to claim 12, Grupp et al. teach wherein the connecting surface is located parallel to and/or in an immediate vicinity of a linking surface of the sound generator on which no welding may be performed due to an associated thermal load (Fig.2).  
With respect to claim 14, Grupp et al. teach wherein the motor vehicle structure comprises an exhaust system (Fig.2, Item 14).  
With respect to claim 15, Grupp et al. teach wherein the connecting surface is formed on a sound conducting horn (Fig.1, Item 4).  




Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 1, 2021